GULOTTA and Brennan, JJ. (dissenting).
We are of the opinion that the cases of Preston v. United States (376 U. S. 364); People v. Lewis (26 N Y 2d 547); People v. Granese *380(32 A D 2d 568); and People v. Sullivan (57 Misc 2d 208, affd. 35 A D 2d 690) are controlling. Under the circumstances appearing in the record before us we cannot give judicial approval to a search for evidence or contraband conducted under the guise of ‘ ‘ inventorying ’ ’ the contents of the automobile after the arrest when the accused is in the police station and the automobile under police control. We therefore dissent and vote to affirm the order.
Latham, Acting P. J., and Benjamin, J., concur with Shapiro, J.; Gulotta and Brennan, JJ., dissent and vote to affirm the order, with a memorandum.
Order reversed, on the law and the facts, and motion denied.